Exhibit 10.35

 

Loan No.: 50-2827820   Jacksonville, Florida     Residence Inn II [Pool 2]

 

INDEMNITY AND GUARANTY AGREEMENT

 

THIS INDEMNITY AND GUARANTY AGREEMENT (this “Agreement”), made as of November
10, 2004 by APPLE HOSPITALITY TWO, INC., a Virginia corporation (“Indemnitor”),
whose address is 814 E. Main Street, Richmond, Virginia 23219, in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”),
whose address is 301 South Tryon Street, PMB 35-123, Charlotte, North Carolina
28282.

 

W I T N E S S E T H:

 

WHEREAS, Marriott Residence Inn II Limited Partnership, a Delaware limited
partnership (“Borrower”), has obtained a loan (the “Loan”) in the principal
amount of Four Million Eight Hundred Seventy-Five Thousand and No/100 Dollars
($4,875,000.00) from Lender; and

 

WHEREAS, the Loan is evidenced by a Promissory Note (the “Note”) dated of even
date herewith, executed by Borrower and payable to the order of Lender, in the
stated principal amount of Four Million Eight Hundred Seventy-Five Thousand and
No/100 Dollars ($4,875,000.00), and is secured by a Mortgage and Security
Agreement dated of even date herewith (the “Mortgage”) from Borrower for the
benefit of Lender, encumbering that certain real property situated in the County
of Duval, State of Florida, as more particularly described on Exhibit A attached
hereto and incorporated herein by this reference, together with the buildings,
structures and other improvements now or hereafter located thereon (the
“Property”) and by the other Loan Documents (as defined in the Mortgage); and

 

WHEREAS, as a condition to making the Loan to Borrower, Lender has required that
Indemnitor indemnify Lender from and against and guarantee payment to Lender of
those items for which Borrower has recourse liability and for which Lender has
recourse against Borrower under the terms of Section 2.6 of the Note; and

 

WHEREAS, Indemnitor is the sole shareholder of the general partner of Borrower,
the extension of the Loan to Borrower is of substantial benefit to Indemnitor
and, therefore, Indemnitor desires to indemnify Lender from and against and
guarantee payment to Lender of those items for which Borrower is personally
liable and for which Lender has recourse against Borrower under the terms of the
Note and the Mortgage.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby covenants and agrees for the benefit of Lender, as follows:

 

1. Indemnity and Guaranty. Indemnitor hereby assumes liability for, hereby
guarantees payment to Lender of, hereby agrees to pay, protect, defend and save
Lender harmless from and against, and hereby indemnifies Lender from and against
any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees), causes of action,
suits, claims, demands and judgments of any nature or description whatsoever
(collectively, “Costs”) which may at any time be actually imposed upon, incurred
by or awarded against Lender as a result of:

 

(a) Misapplication or misappropriation by Borrower of proceeds paid under any
insurance policies (or paid to Borrower as a result of any other claim or cause
of action against any person or entity) by reason of damage, loss or destruction
to all or any portion of the Property, to the full extent of such proceeds not
previously delivered to Lender, but which, under the terms of the Loan
Documents, should have been delivered to Lender;

 

(b) Misapplication or misappropriation by Borrower of proceeds or awards
resulting from the condemnation or other taking in lieu of condemnation of all
or any portion of the Property to the full extent of such proceeds or awards not
previously delivered to Lender, but which, under the terms of the Loan
Documents, should have been delivered to Lender;

 

(c) Misapplication or misappropriation by Borrower of all tenant security
deposits or other refundable deposits paid to or held by Borrower or any other
person or entity under the control or direction of Borrower, if any, in
connection with leases of all or any portion of the Property, which are not
applied in accordance with the terms of the applicable lease or other agreement;

 

(d) Misapplication or misappropriation by Borrower of rent and other payments
received from tenants under leases of all or any portion of the Property paid
more than one (1) month in advance, except as otherwise expressly provided or
permitted in the Percentage Lease (as defined in the Mortgage);

 

(e) Misapplication or misappropriation by Borrower of rents, issues, profits and
revenues of all or any portion of the Property received by Borrower or any other
person or entity under the control or direction of Borrower that are applicable
to a period after the occurrence and continuance of an Event of Default under
the Loan Documents, or any event which with notice or the passage of time, or
both, would constitute an Event of Default, which are not either applied to the
ordinary and necessary expenses or capital expenditures in connection with
owning and operating the Property or paid to Lender or otherwise as contemplated
or permitted by the Loan Documents;

 

(f) Waste committed on the Property, or damage to the Property as a result of
the intentional misconduct or gross negligence of Borrower or any of its
officers, general partners or members, as the case may be, Indemnitor, or any
agent or employee of any such persons, or any removal of any portion of the
Property not repaired as required by the Loan Documents (except as otherwise
provided in the Percentage Lease) in violation of the terms of the Loan
Documents, to the full extent of the losses or damages actually incurred by
Lender on account of such occurrence;

 

2



--------------------------------------------------------------------------------

(g) Failure by Borrower to pay any valid taxes, assessments, mechanic’s liens,
materialmen’s liens or other liens which could create liens on any portion of
the Property which would be superior to the lien or security title of the
Mortgage or the other Loan Documents except, with respect to any such taxes or
assessments, to the extent that funds have been deposited with Lender pursuant
to the terms of the Mortgage specifically for the applicable taxes or
assessments and not applied by Lender to pay such taxes and assessments;

 

(h) All obligations and indemnities of Borrower under Section 1.31 of the
Mortgage and under the Environmental Indemnity Agreement (as defined in the
Note) relating to hazardous or toxic substances or radon or compliance with
environmental laws and regulations; and

 

(i) Fraud, material misrepresentation or failure to disclose a material fact by
Borrower or any of its officers, general partners or members, as the case may
be, Indemnitor, or any agent, employee or other person authorized to make
statements, representations or disclosures on behalf of Borrower, any officer,
general partner or member, as the case may be, of Borrower, or Indemnitor, to
the full extent of any losses, damages and expenses actually incurred by Lender
on account thereof.

 

This is a guaranty of payment and performance and not of collection. The
liability of Indemnitor for Costs under this Agreement shall be direct and
immediate and not conditional or contingent upon the pursuit of any remedies
against Borrower or any other person (including, without limitation, other
guarantors, if any), nor against the collateral for the Loan. Indemnitor waives
any right to require that an action be brought against Borrower or any other
person or to require that resort be made to any collateral for the Loan or to
any balance of any deposit account or credit on the books of Lender in favor of
Borrower or any other person. In the event, on account of the Bankruptcy Reform
Act of 1978, as amended, or any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, Borrower shall be
relieved of or fail to incur any debt, obligation or liability as provided in
the Loan Documents, Indemnitor shall nevertheless be fully liable for Costs
hereunder. In an Event of Default under the Loan Documents which is not cured
within any applicable grace or cure period, Lender shall have the right to
enforce its rights, powers and remedies (including, without limitation,
foreclosure of all or any portion of the collateral for the Loan) thereunder or
hereunder, in any order, and all rights, powers and remedies available to Lender
in such event shall be non-exclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity. If the
Costs guaranteed hereby are partially paid or discharged by reason of the
exercise of any of the remedies available to Lender, this Agreement shall
nevertheless remain in full force and effect, and Indemnitor shall remain liable
for all remaining Costs guaranteed hereby, even though any rights which
Indemnitor may have against Borrower may be destroyed or diminished by the
exercise of any such remedy.

 

3



--------------------------------------------------------------------------------

2. Indemnification Procedures.

 

(a) If any action shall be brought against Lender based upon any of the Costs
for which Lender is indemnified hereunder, Lender shall notify Indemnitor in
writing thereof and Indemnitor shall promptly assume the defense thereof,
including, without limitation, the employment of counsel reasonably acceptable
to Lender and the negotiation of any settlement; provided, however, that any
failure of Lender to notify Indemnitor of such matter shall not impair or reduce
the obligations of Indemnitor hereunder. In the event Indemnitor shall fail to
discharge or undertake to defend Lender against any Costs for which Lender is
indemnified hereunder, Lender may, at its sole option and election, defend or
settle such claim, loss or liability, and, upon reasonable prior written notice
to Indemnitor, Lender shall have the right, at the expense of Indemnitor (which
expense shall be included in Costs), to employ separate counsel in any such
action and to participate in the defense thereof. The liability of Indemnitor to
Lender hereunder shall be conclusively established by such settlement (absent
manifest error), provided such settlement is made in good faith, the amount of
such liability to include both the settlement consideration and the costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, actually incurred by Lender in effecting such settlement. In such
event, such settlement consideration, costs and expenses shall be included in
Costs and Indemnitor shall pay the same as hereinafter provided.

 

(b) Indemnitor shall not, without the prior written consent of Lender, such
consent not to be unreasonably withheld or delayed: (i) settle or compromise any
action, suit, proceeding or claim or consent to the entry of any judgment that
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to Lender of a full and complete written release of Lender (in
form, scope and substance satisfactory to Lender in its sole discretion) from
all liability in respect of such action, suit, proceeding or claim and a
dismissal with prejudice of such action, suit, proceeding or claim; or (ii)
settle or compromise any action, suit, proceeding or claim in any manner that
may adversely affect Lender or obligate Lender to pay any sum or perform any
obligation as reasonably determined by Lender.

 

(c) All Costs shall be immediately reimbursable to Lender when and as incurred
and, in the event of any litigation, claim or other proceeding, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after receipt of written notice from Lender itemizing in
reasonable detail the amounts thereof incurred to the date of such notice. In
addition to any other remedy available for the failure of Indemnitor to
periodically pay such Costs, such Costs, if not paid within said ten-day period,
shall bear interest at the Default Interest Rate (as defined in the Note).

 

3. Reinstatement of Obligations. If at any time all or any part of any payment
made by Indemnitor or received by Lender from Indemnitor under or with respect
to this Agreement is or must be rescinded or returned for any reason whatsoever
(including, but not limited to, the insolvency, bankruptcy or reorganization of
Indemnitor or Borrower), then the obligations of Indemnitor hereunder shall, to
the extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Indemnitor, or receipt
of payment by Lender, and the obligations of Indemnitor hereunder shall continue
to be effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Indemnitor had never been made.

 

4



--------------------------------------------------------------------------------

4. Waivers by Indemnitor. To the fullest extent permitted by law, Indemnitor
hereby waives and agrees not to assert or take advantage of:

 

(a) Any right to require Lender to proceed against Borrower or any other person
or to proceed against or exhaust any security held by Lender at any time or to
pursue any other remedy in Lender’s power or under any other agreement before
proceeding against Indemnitor hereunder;

 

(b) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of Lender to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons;

 

(c) Except as expressly provided herein, demand, presentment for payment, notice
of nonpayment, protest, notice of protest and all other notices of any kind, or
the lack of any thereof, including, without limiting the generality of the
foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Borrower, Lender, any endorser or creditor of Borrower or of Indemnitor or on
the part of any other person whomsoever under this or any other Loan Document
held by Lender;

 

(d) Any defense based upon an election of remedies by Lender;

 

(e) Any right or claim or right to cause a marshalling of the assets of
Indemnitor;

 

(f) Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

 

(g) Any duty on the part of Lender to disclose to Indemnitor any facts Lender
may now or hereafter know about Borrower or the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Indemnitor intends to assume or has reason to believe that
such facts are unknown to Indemnitor or has a reasonable opportunity to
communicate such facts to Indemnitor, it being understood and agreed that
Indemnitor is fully responsible for being and keeping informed of the financial
condition of Borrower, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Indemnitor
hereunder;

 

(h) Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

 

(i) Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

 

(j) Any lack of commercial reasonableness in dealing with the collateral for the
Loan;

 

5



--------------------------------------------------------------------------------

(k) Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

 

(l) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Indemnitor or the collateral for the Loan;

 

(m) Any modifications of the Loan Documents or any obligation of Borrower
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and

 

(n) Any action, occurrence, event or matter consented to by Indemnitor under
Section 6(h) hereof, under any other provision hereof, or otherwise.

 

5. Representation and Warranty. Indemnitor hereby represents, warrants and
covenants that Indemnitor’s net worth is, and at all times while this Agreement
shall be in effect, shall be not less than $500,000, as determined in accordance
with generally accepted accounting principles consistently applied.

 

6. General Provisions.

 

(a) Fully Recourse. All Costs guaranteed hereunder are recourse obligations of
Indemnitor and not restricted by any limitation on recourse liability set forth
in any of the Loan Documents.

 

(b) Unsecured Obligations. Indemnitor hereby acknowledges that Lender’s
appraisal of the Property is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitor’s indemnity set forth herein among
the obligations secured by the Mortgage and the other Loan Documents and that
Lender would not make the Loan but for the unsecured recourse liability
undertaken by Indemnitor herein.

 

(c) Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Mortgage or any of the other Loan Documents,
including, without limitation, any foreclosure or deed in lieu thereof, even if,
as a part of such remedy, the Loan is paid or satisfied in full.

 

6



--------------------------------------------------------------------------------

(d) No Subrogation; No Recourse Against Lender. Notwithstanding the satisfaction
by Indemnitor of any liability hereunder, Indemnitor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Borrower or to any
collateral for the Loan. In connection with the foregoing, Indemnitor expressly
waives any and all rights of subrogation to Lender against Borrower, and
Indemnitor hereby waives any rights to enforce any remedy which Lender may have
against Borrower and any right to participate in any collateral for the Loan. In
addition to and without in any way limiting the foregoing, Indemnitor hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to
Indemnitor to all indebtedness of Borrower to Lender, and agrees with Lender
that Indemnitor shall not demand or accept any payment of principal or interest
from Borrower, shall not claim any offset or other reduction of Indemnitor’s
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any of the collateral from the Loan. Further, Indemnitor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Agreement or under the
provisions of any of the Loan Documents.

 

(e) Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution, which Lender may have against Borrower,
Indemnitor or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

 

(f) Financial Statements. Indemnitor hereby agrees, as a material inducement to
Lender to make the Loan to Borrower, to comply with the provisions of Section
1.18(f) of the Mortgage as concerns Indemnitor. Indemnitor hereby warrants and
represents unto Lender that any and all financial data which have heretofore
been given or may hereafter be given to Lender with respect to Indemnitor did or
will at the time of such delivery fairly and accurately present the financial
condition of Indemnitor.

 

(g) Rights Cumulative; Payments. Lender’s rights under this Agreement shall be
in addition to all rights of Lender under the Note, the Mortgage and the other
Loan Documents. FURTHER, PAYMENTS MADE BY INDEMNITOR UNDER THIS AGREEMENT SHALL
NOT REDUCE IN ANY RESPECT BORROWER’S OBLIGATIONS AND LIABILITIES UNDER THE NOTE,
THE MORTGAGE AND THE OTHER LOAN DOCUMENTS EXCEPT WITH RESPECT TO, AND TO THE
EXTENT OF, BORROWER’S OBLIGATION AND LIABILITY FOR THE PAYMENT MADE BY
INDEMNITOR.

 

(h) No Limitation on Liability. Indemnitor hereby consents and agrees that
Lender may at any time and from time to time without further consent from
Indemnitor do any of the following events, and the liability of Indemnitor under
this Agreement shall be unconditional and absolute and shall in no way be
impaired or limited by any of the following events, whether occurring with or
without notice to Indemnitor or with or without consideration unless the same
shall have the effect of satisfying Borrower’s obligations under the Loan
Documents: (i) any extensions of time for performance required by any of the
Loan Documents or extension or renewal of the Note; (ii) any sale, assignment or
foreclosure of the Note, the Mortgage or any of

 

7



--------------------------------------------------------------------------------

the other Loan Documents or any sale or transfer of the Property (but subject to
the provisions of Section 1.5(d)(C)(5) of the Note and Section 1.13(b)(10) of
the Mortgage); (iii) any change in the composition of Borrower, including,
without limitation, the withdrawal or removal of Indemnitor from any current or
future position of ownership, management or control of Borrower; (iv) the
accuracy or inaccuracy of the representations and warranties made by Indemnitor
herein or by Borrower in any of the Loan Documents; (v) the release of Borrower
or of any other person or entity from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, Lender’s voluntary act or otherwise; (vi) the
release or substitution in whole or in part of any security for the Loan; (vii)
Lender’s failure to record the Mortgage or to file any financing statement (or
Lender’s improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the Loan;
or (viii) the modification of the terms of any one or more of the Loan
Documents. No such action which Lender shall take or fail to take in connection
with the Loan Documents or any collateral for the Loan, nor any course of
dealing with Borrower or any other person, shall limit, impair or release
Indemnitor’s obligations hereunder, affect this Agreement in any way or afford
Indemnitor any recourse against Lender. Nothing contained in this Section shall
be construed to require Lender to take or refrain from taking any action
referred to herein.

 

(i) Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. Any amendments or modifications hereto, in order to be
effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

 

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, EXCEPT
TO THE EXTENT THAT THE APPLICABILITY OF ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE
PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE
CONTROLLING.

 

(k) Binding Effect; Waiver of Acceptance. This Agreement shall bind Indemnitor
and its heirs, personal representatives, successors and assigns and shall inure
to the benefit of Lender and the officers, directors, shareholders, agents and
employees of Lender and their respective heirs, successors and assigns.
Notwithstanding the foregoing, except in the event of a merger as permitted
under the Mortgage, Indemnitor shall not assign any of its rights or obligations
under this Agreement without the prior written consent of Lender, which consent
may be withheld by Lender in its sole discretion. Indemnitor hereby waives any
acceptance of this Agreement by Lender, and this Agreement shall immediately be
binding upon Indemnitor.

 

8



--------------------------------------------------------------------------------

(l) Notice. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery to
the intended addressee at its address set forth on the first page of this
Agreement or at such other address as may be designated by such party as herein
provided, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
intended addressee at its address set forth on the first page of this Agreement
or at such other address as may be designated by such party as herein provided.
All notices, demands and requests shall be effective upon such personal
delivery, or one (1) business day after being deposited with the private courier
service, or two (2) business days after being deposited in the United States
mail as required above. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other party hereto at least fifteen (15) days’ prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

 

(m) No Waiver; Time of Essence; Business Day. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term “business day” as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.

 

(n) Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

 

(o) Reasonable Attorney’s Fees. In the event it is necessary for Lender to
retain the services of an attorney or any other consultants in order to enforce
this Agreement, or any portion thereof, Indemnitor agrees to pay to Lender any
and all costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred by Lender as a result thereof and such costs, fees and expenses
shall be included in Costs.

 

(p) Successive Actions. A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter indemnified or guaranteed by
Indemnitor under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.

 

9



--------------------------------------------------------------------------------

(q) Reliance. Lender would not make the Loan to Borrower without this Agreement.
Accordingly, Indemnitor intentionally and unconditionally enters into the
covenants and agreements as set forth above and understands that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.

 

(r) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.

 

(s) SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(1) INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS
LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE COUNTY AND STATE IN WHICH THE PROPERTY IS LOCATED, (C) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW,
AGREES THAT INDEMNITOR WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).

 

(2) INDEMNITOR AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR INDEMNITOR, OR ANY OF
THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR
ANY OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(t) Waiver by Indemnitor. Indemnitor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower,

 

10



--------------------------------------------------------------------------------

Indemnitor shall not seek or cause Borrower or any other person or entity to
seek a supplemental stay or other relief, whether injunctive or otherwise,
pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy Reform Act
of 1978, as amended, or any other debtor relief law, (whether statutory, common
law, case law or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Indemnitor or the collateral for the Loan by virtue of this Agreement or
otherwise.

 

(u) Secondary Market. Lender may sell, transfer and deliver the Loan Documents
to one or more investors in the secondary mortgage market. In connection with
such sale, Lender may retain or assign responsibility for servicing the Loan or
may delegate some or all of such responsibility and/or obligations to a
servicer, including, but not limited to, any subservicer or master servicer, on
behalf of the investors.

 

(v) Dissemination of Information. If Lender determines at any time to sell,
transfer or assign the Note, the Mortgage and the other Loan Documents, and any
or all servicing rights with respect thereto, or to grant participations therein
(the “Participations”) or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”), Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor, or their
respective successors in such Participations and/or Securities (collectively,
the “Investor”) or any Rating Agency (as defined in the Mortgage) rating such
Securities, each prospective Investor and each of the foregoing’s respective
counsel, all documents and information which Lender now has or may hereafter
acquire relating to the Loan and to Borrower, any Indemnitor and the Property,
which shall have been furnished by Borrower, or any Indemnitor as Lender
determines necessary or desirable.

 

(w) Splitting the Loan. Lender, at no cost to Indemnitor, shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, mortgages, deeds of trust and other security documents (the
“Severed Loan Documents”) in such denominations and priorities as Lender shall
determine in its sole discretion, provided, however, that the terms, provisions
and clauses of the Severed Loan Documents shall be no more adverse to Indemnitor
than those contained in the Note, the Mortgage and the other Loan Documents and
there shall be no additional obligations of Indemnitor and no change in the Note
Rate (as defined in the Note). Indemnitor shall execute and deliver to Lender,
at Indemnitor’s sole cost and expense, from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall reasonably request in order to effect the severance described in the
preceding sentence, all in form and substance reasonably satisfactory to Lender.
Indemnitor hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Indemnitor ratifying all that its said attorney shall do by virtue thereof;
provided, however, that Lender shall not make or execute any such documents
under such power until ten (10) business days after notice has been given to
Indemnitor by Lender of Lender’s intent to exercise its rights under such power.

 

(x) Cross-Default; Cross-Collateralization. This Agreement and all other Loan
Documents are and shall be cross-defaulted and cross-collateralized with the

 

11



--------------------------------------------------------------------------------

Contemporaneous Loan Documents (as defined in the Mortgage) as set forth in the
Note and the Mortgage.

 

[THE BALANCE OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Indemnitor has executed this Indemnity Agreement as of the
day and year first written above.

 

INDEMNITOR:

APPLE HOSPITALITY TWO, INC.,

a Virginia corporation

By:  

/s/ David S. McKenney

Name:

 

David S. McKenney

Title:

 

President - Capital Market

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Legal Description

 